861 F.2d 728
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.James E. PLATT, Petitioner,v.DEPARTMENT OF the NAVY, Respondent.
No. 88-3259.
United States Court of Appeals, Federal Circuit.
Sept. 15, 1988.

Before FRIEDMAN, PAULINE NEWMAN and ARCHER, Circuit Judges.
PER CURIAM.


1
James E. Platt, appearing pro se, appeals the decision of the Merit Systems Protection Board, Docket No. AT07528710147, affirming the decision of the Department of the Navy to remove him from his position at the Naval Shipyard in Charleston.  We have considered the record and the arguments on both sides, including Mr. Platt's position that the removal was in reprisal for a prior successful appeal, and his objection to the hearing officer.  We conclude that Mr. Platt has not met the burden of establishing reversible error in the Board's decision.  The decision is affirmed.